Scott, Judge,
delivered the opinion of the court.
An interplea in an attachment suit is a remedy conferred by the statute. Its use therefore must be limited to the cases in which it is authorized by law.
There is nothing in the statute which intimates that an interplea can be made for real estate. So far from it, its language seems to confine the remedy to cases in which personal property is attached. There is not the same motive for allowing it in the one case as in the other. Land is fixed and permament, and if one has a right to it, that right can not be affected except he has notice and is brought in as a party. Others may litigate about it without affecting him; indeed the proceedings under our attachment laws are already sufficiently embarrassing and involved without adding to them another element of confusion. Lands can not be attached by process issuing from a justice’s court, yet upon examination it will be found the language of the section prescribing when the interplea shall be allowed in a justice’s court is in exact correspondence with that used in the section permitting an interplea in the circuit court. “ Property, money, effects or credits attached” are the words used in both sections. Section 89 ,of the first article of the act concerning attachments mentions the garnishee as the person in whose hands the property or other things subject to an interplea may be. Now by reference to the sections directing the mode by which attachments may be served, it will be seen that the word garnishee can only be predicated of one who holds personal effects subject to attachment and garnishment. The phrase, too, in the same section, “ in whose hands the same may be,” clearly carmes the idea that things personal were only intended, as such language is never used in reference to the possession of real estate.
The other judges concurring, the judgment will be affirmed.